DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Abhik A. Huq, Reg. No. 40,656 on March 19, 2021 to amend the claim, request the filing of Terminal Disclaimer in order to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on March 19, 2021. 

IN THE CLAIMS:

Please amend claims 1, 8 and 13 as follows:

Claim 1 (Currently Amended)
At line 6, after “infringes”, delete [[or]] and insert ,. 
Claim 8 (Currently Amended)
At line 6, after “infringes”, insert ,has restrictions for use of the design. 

Claim 13 (Currently Amended)
At line 9, after “infringes”, delete [[or]] and insert ,. 






























--End--












Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 6-8, Apsley et al. (US 2015/0052000 A1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of comparing the design against preexisting designs by running constructive solid geometry features comparisons between regions of the design and the preexisting designs to determine whether the design infringes, has restrictions for use of the design; translating the design to manufacturing instructions, the manufacturing  instructions comprising manufacturing steps to manufacture the design; and transmitting the manufacturing instructions to a manufacturing apparatus enabling the manufacturing apparatus to manufacture the design according to the manufacturing instructions, as recited in such manners in each of independent claims 1, 8 and 13. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193